DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendment filed 4/19/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a changing section for changing the switching speed of the switching element based on stability of an external signal AND a comparison of a value of the external signal and a predetermined value. Paragraph 0036 of the detailed description of the invention and the figure drawings state --if the external signal is unstable and the comparison result from the comparator 224 changes in relatively short time, the changing unit 221 select a second speed--. The changing section changes the speed of the switching element based only on an output (comparison result) signal from comparator 224 The output signal changes if the external signal fluctuates (unstable signal due to noise). 
Applicant could amend the claims to include a limitation directed to a changing section that changes the switching speed of the switching element from a first speed to a second speed based on a comparison between a value of an external signal and a predetermined value, wherein the external signal changes in a relatively short time due to an instability of the external signal.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
3.	Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. In reference to applicant’s argument with respect to Benson et al not teaching the invention as amended in the most recent communication, Benson et al clearly describes in paragraphs 0064-0066 and 0087 that a switching frequency is selected based on a desired parameter or a sensed parameter. It is inherent that a comparison between the parameters needs to be performed to determine the appropriate switching frequency. Additionally, the efficiency of the motor system is also used to keep a more stable system that can be used in different environments. The stability of the external signal (torque, voltage, current, and/or temperature) is used in the motor signal, since one of the goals is to have an efficient motor system. The fluctuations in the external signal that create an unstable input voltage and the desire of a slower switching frequency (second speed) to compensate for said unstable signal should be part of the claims in order to overcome the art rejection. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above in paragraph “2”, the original documents (including the drawings) do not support a changing section for changing a switching speed of a switching element based on the stability of the external signal AND a comparison of a value of said external signal and a predetermined value.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al (US Publication 2014/0306628), of record.
Claim 1, Benson et al teaches a semiconductor device comprising a switch element 124; a switching control unit 108 included on the same package as the switch for controlling operation of the switch; an input section 128 receiving an external signal related to a desired switching frequency for controlling operation of the switch based on a desired torque, temperature, or motor speed; and a changing section 120 for changing the switching frequency of the switch 124 based on a comparison between the external signal (see the description of item 120 in the description of fig. 1), a predetermined parameter (desired parameters such as temperature, speed, and/or torque), and a desired motor efficiency that would create a more stable system (see for example paragraphs 0064-0066 and 0087).
Claim 2, Benson et al describes storage units for storing a plurality of switching frequencies (see for example paragraph 0046) and the changing section selects a desired switching frequency from the previously stored information.
Claim 3, Benson et al describes changing the switching frequency of switch 124 before the switch performs the switching between an ON state and an OFF state.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US Publication 20140306628), of record and Nakamura et al (US Publication 20160219689), of record.
The difference between the subject matter of Benson et al and the limitation of claim 4 is that Benson et al does not specifically describe the materials used to make the switch.
However, Nakamura et al describes a semiconductor device comprising a plurality of switches made out of wide-bandgap semiconductor material such as silicon carbide, gallium nitride material, or diamond.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use any of the materials described by Nakamura to make the semiconductor switch of Benson et al, since said materials may withstand higher voltages. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846